Citation Nr: 0706721	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-38 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1968 to January 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2005, 
a statement of the case was issued in October 2006, and a 
substantive appeal was received in November 2006.  

The Board notes that a January 2005 rating decision by the RO 
denied entitlement to service connection for hearing loss.  
The veteran filed a notice of disagreement in May 2005.  
However, an April 2006 rating decision granted service 
connection for hearing loss, which was a full grant of the 
benefit sought on appeal.  


FINDING OF FACT

Tinnitus was not manifested during the veteran's active duty 
service or for many years thereafter. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the June 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to send any evidence in his 
possession that pertains to his claim.  Thus, the Board finds 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2005, which was prior to the 
August 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the June 2005 letter provided the 
appellant with notice of what type of information and 
evidence was needed to substantiate the claim for service 
connection.  Further, a March 2006 letter to the veteran 
provided notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Thus, the Board finds that 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, a private medical opinion and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in August 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking entitlement to service connection for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947 and am organic disease of the nervous system becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

For disabilities which are claimed to have resulted from 
combat, the law provides a relaxed evidentiary standard of 
proof to determine service connection.  Essentially, in the 
case of a veteran who has engaged in combat with the enemy in 
active service during a period of war, the veteran's account 
of injury during such combat will be accepted as sufficient 
proof of such injury if consistent with the circumstances, 
conditions, or hardships of service, even though there is no 
official record of such incurrence in service.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(d) 
(2006); see Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability.  See Collette, supra.  The law still requires 
medical evidence of a causal relationship between the 
currently claimed condition and the veteran's service.  See 
Wade v. West, 11 Vet. App. 302, 305 (1998).

The veteran is claiming that his tinnitus is due to acoustic 
trauma suffered while in service.  Tinnitus is "a noise in 
the ear, such as ringing, buzzing, roaring, or clicking." 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 
(28th ed. 1994).  

Service medical records are silent with respect to any 
complaints of tinnitus.  The January 1970 service examination 
prior to discharge showed that the ears were clinically 
evaluated as normal.  In his contemporaneous medical history, 
the veteran expressly denied having any ear trouble or 
hearing loss.  

The first post service treatment record concerning tinnitus 
is a December 2004 VA audiological examination.  The veteran 
reported having periodic bilateral tinnitus that he first 
noticed four to five years ago.  He reported occasional use 
of ear protection in service.  After service, he was a heavy 
equipment operator and an automobile mechanic.  He also 
occasionally used chainsaws and rode motorcycles and 
snowmobiles.  He wore ear protection on most but not all 
occasions (he did not wear ear plugs when using chainsaws and 
when riding snowmobiles).  The examiner stated that the 
veteran's hearing loss was not related to service.  However, 
no express opinion was given with respect to the veteran's 
tinnitus.

An April 2005 private opinion stated that the veteran had 
some tinnitus.  The examiner indicated that the veteran's 
hearing loss was secondary to a great deal of noise exposure 
as he worked as an artillery person while in the military 
service.  He claimed he only sporadically used ear protection 
in service, but that he "always" used it after service 
while operating heavy equipment.  Nevertheless, again, the 
examiner did not express an opinion with respect to the 
veteran's tinnitus.   

Thereafter, the veteran was afforded another VA examination 
in August 2006 with the express purpose of obtaining an 
opinion as to whether the veteran's tinnitus was due to noise 
exposure during active service.  The claims file and medical 
record were reviewed.  The examiner noted that the veteran 
reported bilateral recurrent tinnitus.  The veteran was a 
cannoneer with an artillery unit in Vietnam for about 15 
months.  The examiner indicated that the veteran's civilian 
noise exposure was extensive.  After discharge, he worked as 
a heavy equipment operator.  He occasionally used a 
motorcycle and snowmobile.  However, the veteran reported 
consistently using hearing protection in his job and 
recreational activities.  Nevertheless, the examiner noted a 
long history of occupational noise exposure since military 
service.  Further, the veteran could not pinpoint the date of 
onset of his tinnitus, but reported that he thought it had 
been present for 25 years.  The examiner noted that this 
would still place the onset of the veteran's tinnitus to 
around nine years after separation from service.  Thus, based 
on the review of the claims file and audiometric results, the 
examiner opined that it was less than likely that the 
veteran's tinnitus was related to his military noise 
exposure.  

Finally, the Board notes that the veteran's assertions alone 
are insufficient to support a grant of service connection, 
although the Board accepts that he was repeatedly exposed to 
loud noises during combat.  Although the veteran is competent 
to report the facts regarding his tinnitus, as a lay person 
he is not qualified to offer a medical diagnosis or an 
opinion as to medical etiology.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for tinnitus is not warranted.  
There is no evidence of tinnitus while in service. There is 
also no indication that the tinnitus was present to a 
compensable degree within one year of his discharge from 
service.  Further, an August 2006 VA audiological examination 
report stated that the veteran's tinnitus was less likely 
than not related to service given the veteran's self reported 
onset date and a long history of occupational noise exposure 
after service.  There are no medical opinions of record to 
refute this opinion.  Thus, a preponderance of the evidence 
is against the veteran's claim for tinnitus.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for tinnitus is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


